Cite as 2016 Ark. 91

                SUPREME COURT OF ARKANSAS
                                        No.   D-16-131

IN RE JACK W. GILLEAN,                             Opinion Delivered   March 3, 2016
ARKANSAS BAR NO. 83073
                     PETITIONER                    PETITION FOR VOLUNTARY
                                                   SURRENDER OF LAW LICENSE




                                                   GRANTED.


                                        PER CURIAM


       On recommendation of the Supreme Court Committee on Professional Conduct, we

hereby accept the voluntary surrender, in lieu of probable disbarment proceedings, of the

license of Jack W. Gillean of Hot Springs in Garland County, Arkansas, to practice law in the

State of Arkansas. Mr. Gillean was convicted of six counts of commercial burglary by a

Faulkner County jury in March 2014. The convictions were subsequently affirmed by our

court of appeals. In his petition to voluntarily surrender his law license, filed with this court

on February 11, 2016, Mr. Gillean acknowledged the felony convictions and stated that he

wished to avoid the expense, stress, and publicity of disbarment proceedings. The name of

Jack W. Gillean shall be removed from the registry of licensed attorneys, and he is barred and

enjoined from engaging in the practice of law in the State of Arkansas.

       It is so ordered.